Schedule A/B has been amended as follows:


 Page     Part       Number      Before                        After

 4        3          6           $500                          $0

 4        3          7           $200                          $100

 4        3          11          $2,000                        $300

 4        3          12          $500                          $0

 4        3          14          $3,200                        $400

 5        4          19          Did not list 100% ownership   List 100% ownership of Ginny’s
                                 of Ginny’s Furnishings Inc.   Furnishings Inc.

 8        5          37          No                            Yes

 8        5          39          Did not list furniture in     Lists furniture in storage
                                 storage

 9        5          45          0                             $85,000

 10       8          57          $3,200                        $400

 10       8          59          0                             $85,000

 10       8          62          $3,400                        $85,600

 10       8          63          $2,283,400                    $2,365,600
Schedule E/F has been amended as follows:


 Page     Part       Number      Before                After

 3        2          4.2         Listed creditor 4.1   Added creditors 4.2 through 4.13

 6        4          6i          $194,565.00           $1,141,737

 6        4          6j          $194,565.00           $1,141,737
Schedule SUM has been amended as follows:



 Page     Part      Number      Before       After

 1        1         1b          $3,400       $85,600

 1        1         1c          $2,283,400   $2,365,600

 1        2         3b          $194,565     $1,141,737
